UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4947


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JUAN CARLOS MEJIA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:08-cr-00005-nkm-2)


Submitted:    August 21, 2009              Decided:   September 10, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Randy V. Cargill,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research and Writing Attorney, Roanoke, Virginia, for Appellant.
Julia C. Dudley, United States Attorney, Jean B. Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan    Carlos       Mejia    was    found    guilty       by    a     jury   of

conspiracy to distribute less than 500 grams of methamphetamine

(Count 1), and possession with intent to distribute more than 50

grams of methamphetamine (Count 2).                     On appeal, Mejia argues:

(1) that the district court erred by denying his motion for a

mistrial, and (2) the district court erred by sentencing him

based on greater drug amounts than found by the jury.                              For the

reasons that follow, we affirm.

            We review a district court’s refusal to grant a new

trial for an abuse of discretion.                United States v. Huggins, 191

F.3d 532, 536 (4th Cir. 1999).                 Mejia argues that the prosecutor

asked a question that impermissibly impinged on his right to

remain    silent    in   violation        of    Doyle    v.    Ohio,    426      U.S.     610

(1976).     We agree with the district court that the facts of the

instant case are very similar to those discussed in Greer v.

Miller, 483 U.S. 756, 764-65 (1987), and thus do not violate

Doyle.      Therefore,      we    find     no    abuse    of    discretion          by    the

district    court    for     denying       Mejia’s       motion    on       that    basis.

Huggins, 191 F.3d at 536.

            After United States v. Booker, 543 U.S. 220 (2005), we

review a district court’s sentence for an abuse of discretion.

Gall v. United States, 552 U.S. 38,                       , 128 S. Ct. 586, 597

(2007)     (providing      review        standard).           Despite       an     advisory

                                            2
Sentencing     Guidelines       range       of     188-235      months,          Mejia     was

sentenced to 150 months imprisonment for each count to be served

concurrently.       We find no significant procedural error, id., or

substantive error, United States v. Evans, 526 F.3d 155, 161

(4th Cir.), cert. denied, 129 S. Ct. 476 (2008), in Mejia’s

sentence.      Thus,     we    find   the       sentence    was      reasonable.           See

United   States     v.   Pauley,      511   F.3d     468,      473    (4th      Cir.     2007)

(stating     that    reasonableness         review       focuses          on     whether     a

sentencing      court     abused      its        discretion       when          imposing    a

sentence).

            Accordingly,        we      affirm       Mejia’s         convictions           and

sentence.      We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented         in   the     materials

before   the    court    and    argument         would   not    aid       the    decisional

process.

                                                                                   AFFIRMED




                                            3